DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/680,425 and in response to Applicant Arguments/Remarks filed 02/15/2022.  
Claims 1-20 are previously pending, of those claims, claims 1, 3, 6-7, 9, 11, 13-15, and 18 have been amended, claims 12 and 16-17 have been canceled, and new claims 21-23 have been added.  Claims 1-11, 13-15, and 18-23 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-10, 13, 18, 21-23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by INOUE (US 2015/0325891 A1).
With respect to claims 1 and 21-23.  INOUE teaches a battery pack that includes a plurality of batteries, a case housing the batteries, an air circulation passage formed in the case, an air introduction passage, and an air discharge passage (abstract).  The battery pack 1 includes a pack case 3 housing a plurality of battery cells 3 stacked in an x direction (paragraph 0028 and Figure 6).  The pack case 3 is formed within with a circulation passage 5 through which air is circulated by the fan unit 4 (paragraph 0033).  The circulation passage 5 serves as a main channel byway of which the air blow out of the fan unit is sucked into the fan unit after exchanging heat with the battery cells (paragraph 0033).  The air within the pack case flows out from the fan unit at one place, and flows into the fan unit at another place (paragraph 0033).  The circulation passage 5 is constituted of a series connection of a blow off passage 50, a blow off side passage 51, battery passages 52, a suction side passage 53 and a suction part 54 of the fan unit 4 (paragraph 0034).  The cooling fluid is flowable so as to directly contact the battery block (Figures 4 and 6-7).  As seen in Figure 4 and 6 the cooling fluid contacts the battery cells multilaterally.  
With respect to claim 2.  INOUE teaches the blow off side passage 51 and suction side passage (paragraph 0035) which are taken to be analogous to the claimed distributor and collector.  
With respect to claim 3.  INOUE teaches as seen in Figures 4 and 6 that the cooling fluid is distributed around the battery block in a direction transversely to the x direction.  
With respect to claim 5.  INOUE teaches a first flow path between the passages 51 and 53 (Figure 1).  The battery pack then may be provided with diffusion members 80 disposed in the side passages (paragraph 0086) and is therefore taken to have a second flow path in an opposing direction around the battery block transverse to the X direction.  
With respect to claims 6 and 13.  INOUE teaches as seen in Figure 6 a distribution channel, arranged adjacent to the first edge of the battery block where the first contact side and second support side adjoin one another.  Similarly Figure 6 shows the collector arranged adjacent to the second edge of the battery block where the second contact and the first support side adjoin one another.  The flow path then extends from the distributor, adjacent to the first contact side from the first edge to the first support side, adjacent to the first support side from the first contact side to the second edge, and into the collector.  There is then a second flow path that extends form the distributor, adjacent to the second support side from the first edge to the second contact side, adjacent to the second contact side from the second support side to the second edge and into the collector.  
With respect to claim 9.  INOUE teaches each battery cell includes terminals projecting from the case, adjacent terminals of each of the batter cells are electrically connected through conductive members such as bus bars (paragraph 0030).  
With respect to claim 10.  INOUE teaches the air flowing through the circulation passage contacts the terminals and bus bars, constituting a heat transfer means (paragraph 0044).  Further a diffusion member 80 may be provided integrally with the bus bar module (paragraph 0088).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE (US 2015/0325891 A1) in view of YAMAMOTO (US 2018/0241106 A1).
Claims 4 and 11 are dependent upon claim 2, which is rejected above under 35 U.S.C. 102 in view of INOUE.  INOUE does not explicitly teach the distributor and collector are formed by a channel in a wall of the housing.  
YAMAMOTO teaches a battery pack comprising a plurality of battery cells, a case housing, a circulation path, and a blower (abstract).  The circulation path includes battery paths, inflow side space, outflow side space, and a path along the housing (abstract).  Battery paths are formed by gaps between adjacent cells (abstract).  The path along the housing is a path that extends along the surface of the case (abstract).  The circulation path is formed in the case, and may include a side wall paths 131 and 132 (paragraph 0064).  Such paths may include internal fins 150 provided inside the case (paragraph 0041).  Such fins may include straight fins, which form fluid paths (paragraph 0086).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the internal fins of YAMAMOTO for the distributor and collector regions of INOUE, as YAMAMOTO teaches that such fins are beneficial as they promote heat exchange inside the case (paragraph 0084).  

Claims 7-8, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE (US 2015/0325891 A1) in view of FANG (WO 2018/184309 A1).
Claim 7 is dependent upon claim 1 and claim 14 is dependent upon claim 2 which are rejected above under 35 U.S.C. 102 in view of INOUE.  INOUE does not explicitly teach a plurality of cell holders that each has two opposite support collars and that are stacked between adjacent battery cells.
FANG teaches a battery module that includes a plurality of battery units arranged in the longitudinal direction, and a middle member arranged between adjacent battery units (abstract).  The middle members define a cooling fluid flow path such that the cooling fluid passes between the middle members and the battery unties to make direct contact with the battery unit (abstract).  Between each pair of battery cells include the intermediate member2 (page 4 lines 9-10).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the middle members of FANG for the battery module of INOUE as this is a combination of known prior art elements in order to achieve predictable results, as both FANG and INOUE teaches cooling flowing between the battery cells, and then FANG teaches that between such cells may be an intermediate member with a structure that functions as a flow guide to help define the path of the coolant (page 5 lines 25-27).  
With respect to claims 8 and 15.  INOUE teaches as seen in Figure 6 a distribution channel, arranged adjacent to the first edge of the battery block where the first contact side and second support side adjoin one another.  Similarly Figure 6 shows the collector arranged adjacent to the second edge of the battery block where the second contact and the first support side adjoin one another.  The flow path then extends from the distributor, adjacent to the first contact side from the first edge to the first support side, adjacent to the first support side from the first contact side to the second edge, and into the collector.  There is then a second flow path that extends form the distributor, adjacent to the second support side from the first edge to the second contact side, adjacent to the second contact side from the second support side to the second edge and into the collector.  
With respect to claim 18.  The rejection above in view of INOUE ass applied to claims 1-2 above is repeated here, and further the rejection in view of INOUE and FANG as applied to claim 7 from above is repeated here.  
With respect to claim 20.  INOUE teaches a first flow path between the passages 51 and 53 (Figure 1).  The battery pack then may be provided with diffusion members 80 disposed in the side passages (paragraph 0086) and is therefore taken to have a second flow path in an opposing direction around the battery block transverse to the X direction.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE (US 2015/0325891 A1) in view of FANG (WO 2018/184309 A1) as applied to claim18 above, and further in view of YAMAMOTO (US 2018/0241106 A1).
Claim 19 is dependent upon claim 18 which is rejected above under 35 U.S.C. 103 in view of INOUE and FANG.  INOUE does not explicitly teach a plurality of cell holders that each has two opposite support collars and that are stacked between adjacent battery cells.
FANG teaches a battery module that includes a plurality of battery units arranged in the longitudinal direction, and a middle member arranged between adjacent battery units (abstract).  The middle members define a cooling fluid flow path such that the cooling fluid passes between the middle members and the battery unties to make direct contact with the battery unit (abstract).  Between each pair of battery cells include the intermediate member2 (page 4 lines 9-10).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the middle members of FANG for the battery module of INOUE as this is a combination of known prior art elements in order to achieve predictable results, as both FANG and INOUE teaches cooling flowing between the battery cells, and then FANG teaches that between such cells may be an intermediate member with a structure that functions as a flow guide to help define the path of the coolant (page 5 lines 25-27).  

Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant Arguments/Remarks, filed 02/15/2022, with respect to the rejection(s) of claim(s) 1-9, 11-16, and 18-20 under 35 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of INOUE (US 2015/0325891 A1).
Applicant argues that claim 1 has been amended to recite a housing with a part interior in which the battery block is arranged, and the part interior forms a part of the cooling device through which the cooling fluid is flowable, and the cooling fluid is flowable through the part interior such that the battery block is flowed around and directly contacted by the cooling fluid multilaterally.  In contrast Applicant argues that NICHOLLS teaches the cooling fluid is flowable through heat exchangers 42.  Therefore the cooling fluid does not come into direct contact with the battery pack.  This argument is persuasive, however new grounds of rejection are made in view of INOUE.  
INOUE teaches as seen in Figures 1 and 6 there is the housing with a part interior and a battery block, inside the housing is the cooling device, and the coolant directly contacts the cooling fluid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722